              IN THE UNITED STATES DISTRICT COURT FOR THE

                       WESTERN DISTRICT OF OKLAHOMA


UNITED STATES OF AMERICA,                          )
                                                   )
                      Plaintiff,                   )
                                                   )
       -vs-                                        )       No.       CR-18-250-C
                                                   )
STEVEN ANTHONY COX and                             )
STEPHANI EDWARD ROSE,                              )
                                                   )
                      Defendant.                   )


                           FINAL ORDER OF FORFEITURE

       The Court has reviewed the United States’ Motion for a Final Order of Forfeiture

[Doc. No.93]. The Court finds:

       Pursuant to Title 18, United States Code, Section 924(d), Title 21, United States

Code, Section 853, Title 28, United States Code, Section 2461(c) and Rule 32.2(b)(2),

Federal Rule of Criminal Procedure, this Court entered a Preliminary Order of Forfeiture

based on defendants’ plea providing for the forfeiture of defendants’ right, title, and interest

in the below-described property, and the Court’s finding of requisite nexus between the

property and the offense committed by the defendant.

              1)      Approximately $21,580.00 in United States currency;

              2)      A Tanfoglio, Model Witness PS, 9mm Luger caliber, semi-automatic
                      pistol, bearing serial number EA80791;

              3)      A North American Arms Corp., Model NAA22 Magnum, .22
                      Magnum caliber revolver, bearing serial number D14435; and
              4)      Any and all ammunition or magazines not specifically listed herein.

       The Court’s Order further directed the Government to provide notice to any persons

known to assert an interest, as well as publishing notice stating the intent of the United

States to dispose of the property in accordance with the law, and further notifying all third

parties of their right to petition the Court within thirty (30) days for a hearing to adjudicate

the validity of their alleged legal interest in the property.

       Notice of this forfeiture and the requirements for filing a claim for the property was

published on the government=s website at www.forfeiture.gov for thirty (30) consecutive

days beginning on February 13, 2019 and ending on March 14, 2019, for at least 18 hours

per day. A copy of the Preliminary Order of Forfeiture was also provided to the following

parties:

              (a)     Steven Anthony Cox, Defendant, by personal service via the USMS
                      on February 25, 2019, USM-285 Process Receipt and Return Form
                      [Doc.70].

              (b)     Kyle E. Wackenheim, Attorney representing Steven Anthony Cox, by
                      Notice of Electronic Filing on February 8, 2019, [Doc.64].

              (c)     Stephani Edward Rose, Defendant, by certified mail, receipt number
                      70123050000207352247, on February 14, 2019. See Certified Mail
                      Domestic Return Receipt and Certified Mail Receipt, Exhibit 2, to
                      Motion for Final Order of Forfeiture.

              (d)     Marna S. Franklin, Attorney representing Stephani Edward Rose, by
                      Notice of Electronic Filing on February 8, 2019, [Doc.63].


       It appears from the record that no third party made any claim to or declared any

interest in the above-described forfeited property as required by the ancillary provision of
                                               2
21 U.S.C. § 853(n). Therefore, any third-party interests are barred by failure of those

parties to file a petition.

       IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that the right, title

and interest to the property described above is hereby condemned, forfeited and vested in

the United States of America, free and clear of the claims of any person, including Steven

Anthony Cox and/or Stephani Edward Rose, and shall be disposed of according to law.

       That upon entry of this order, the U.S. Department of Homeland Security, or other

appropriate federal agency, is directed to deliver the above-described property to the United

States of America for disposition according to law.

       IT IS FURTHER ORDERED that the United States District Court shall retain

jurisdiction in the case for the purposes of enforcing this Order.

       IT IS SO ORDERED this 9th day of September 2019.




                                              3
